UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7231



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY YVONNE MARZE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-149, CA-97-224-3-P)


Submitted:   July 7, 1998                  Decided:   July 29, 1998


Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terry Yvonne Marze, Appellant Pro Se. Harry Thomas Church, Assis-
tant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Yvonne Marze seeks to appeal the district court’s order

denying her motion filed under 28 U.S.C.A. § 2255 (West Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Marze’s contention that the Govern-

ment knowingly allowed its chief witness to misrepresent his crim-

inal history is without merit. Appellant has failed to show that

there was a reasonable probability that, had the witness’s most

recent felony conviction been disclosed, the result of the proceed-

ing would have been different. See Jean v. Rice, 945 F.2d 82, 87

(4th Cir. 1991). Marze’s contention that codefendant Teddy Griffin

bargained for Appellant’s immunity in his plea agreement is belied

by the record. Appellant’s contentions that witnesses known by the

Government to be material to her defenses were “suppressed” and

that she was prosecuted because of her relationship with Griffin,

raised in the district court, are abandoned on appeal because

Appellant failed to raise these issues in her informal brief, as

required by 4th Cir. Loc. R. 34(b). Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court. United States v. Marze, Nos. CR-

93-149; CA-97-224-3-P (W.D.N.C. Aug. 15, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-




                                2
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                        DISMISSED




                                  3